Citation Nr: 1027357	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-15 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to reimbursement or payment by VA of the cost of 
unauthorized private medical treatment received by the Veteran on 
November 30, 2004, at the Hardin County General Hospital in 
Savannah, Tennessee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to April 
1982. 

This appeal arises before the Board of Veterans' Appeals (Board) 
from a letter decision rendered in March 2005 by the Department 
of Veterans Affairs (VA) Medical Center (MC) in Memphis, 
Tennessee in which reimbursement or payment by VA of the cost of 
unauthorized private medical treatment received by the Veteran at 
the Hardin County General Hospital on November 30, 2004, was 
denied.


FINDINGS OF FACT

1.  At shortly after midnight on November 30, 2004, the Veteran 
received emergency services for complaints of chills, chest 
tightness, pain in his right upper quadrant with gas, and 
weakness.  A VA or other federal facility was not feasibly 
available to provide the services.

2.  It is reasonably shown that the Veteran is financially liable 
for the treatment received and that he was enrolled in the VA 
health care system, had received VA medical services within the 
prior 24 months, and had no coverage under a health plan contract 
for payment or reimbursement of this treatment.

3.  The condition for which the Veteran was treated was not 
service connected and he was not otherwise eligible for 
reimbursement under 38 U.S.C.A. § 1728.


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or 
reimbursement of private medical expenses incurred at Hardin 
County General Hospital on November 30, 2004, are met.  
38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
17.1000-17.1002, 17.1004 (as in effect prior to October 10, 
2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

I. Reimbursement of Medical Expenses

The law governing payment or reimbursement of private medical 
expenses not previously authorized was changed, effective October 
10, 2008.  As the Veteran's claim was filed prior to the change 
in law, and because his claim may be granted in full under the 
law in effect when he filed his claim, discussion of the new law 
will be omitted.

Generally, in order to be entitled to payment or reimbursement of 
private medical expenses not previously authorized, a claimant 
must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 
U.S.C.A. § 1725 and the implementing regulations.  As there is no 
indication from the record, nor has the Veteran alleged, that he 
has a total disability or that his treatment at Hardin County 
General Hospital was for an adjudicated service-connected 
disability, a non-service-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability or for the purpose of ensuring entrance or continued 
participation in a vocational rehabilitation program under 38 
U.S.C.A. Chapter 31, he is not eligible for benefits under 38 
U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728; 38 C.F.R. 
§§ 17.120, 17.47(i).

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA facilities 
under 38 U.S.C.A. § 1725 and the implementing regulations (38 
C.F.R. §§ 17.1000-1008), the Veteran must satisfy all of the 
following conditions:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand would 
not have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence establishing 
that a veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the veteran 
could not have been safely discharged or transferred to a VA or 
other Federal facility (the medical emergency lasts only until 
the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. Chapter 
17 within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) (not applicable here).

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002.

The claimant (who can be the veteran or the medical service 
provider) must submit the claim for payment or reimbursement 
within 90 days after the latest of the following: (1) July 19, 
2001; (2) The date that the veteran was discharged from the 
facility that furnished the emergency treatment; (3) The date of 
death, but only if the death occurred during transportation to a 
facility for emergency treatment or if the death occurred during 
the stay in the facility that included the provision of the 
emergency treatment; or (4) The date the veteran finally 
exhausted, without success, action to obtain payment or 
reimbursement for the treatment from a third party.  38 C.F.R. § 
17.1004(d).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Initially, the Board notes it is clear that Hardin County General 
Hospital provides emergency care.  38 C.F.R. § 17.1002(a).  
Additionally, it is reasonably established that the Veteran's 
treatment at Hardin County General Hospital was for a condition 
of such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention would 
have been hazardous to life or health.  38 C.F.R. § 17.1002(b).  
The Veteran went to Hardin County General Hospital with 
complaints of chills, chest tightness, pain in his right upper 
quadrant with gas, and weakness.  The Veteran stated in his 
substantive appeal that he and his physician feared at the time 
that he could have been having a stroke, and that he should 
report to the emergency room.  He stated that the hospital staff 
later told him he was experiencing Bell's Palsy.

Hospital records indicate that the Veteran's condition was 
nonemergent, and he was discharged with an impression of biliary 
colic and reaction to morphine.  He was instructed to follow up 
with VA the next day if possible and to avoid greasy and spicy 
foods.  VA treatment records immediately following the event are 
not of record and were not obtained by the Agency of Original 
Jurisdiction in adjudicating this claim.  However, records dated 
in August 2006 show ulnar neuropathy and a history of tardy ulnar 
nerve.

Regarding the feasible availability of a VA facility for the 
Veteran's treatment, the Board notes that he was living in 
Savannah, Tennessee, approximately two miles from the Savannah VA 
Outpatient Clinic.  However, a search online reveals that the 
Savannah Outpatient Clinic was only open from 8 a.m. to 5 p.m. 
Monday through Friday.  Emergency hours were not listed.  The 
parent facility, VAMC Memphis, had an emergency clinic which was 
open 24 hours a day, seven days a week.  However, it was located 
in Memphis, Tennessee, approximately 117 miles away.  The Hardin 
County General Hospital was less than two miles from the 
Veteran's residence.  It is noted that hospital records show the 
Veteran was treated slightly after midnight, a time during which 
the Savannah Outpatient Clinic was not open.

Given the nature of the Veteran's complaints, a prudent layperson 
could reasonably expect the absence of immediate medical 
attention would result in serious impairment to body functions or 
serious dysfunction of a bodily organ or part.  Id.  Moreover, it 
is noted that although the hospital personnel ultimately 
determined that the Veteran's symptoms were not emergent, they 
also diagnosed biliary colic and reaction to morphine, and 
ordered follow-up with the VA as soon as the next day, if 
possible.

Given the fact that the Savannah Outpatient Clinic was closed, 
the distance to VAMC Memphis, and the Veteran's reasonable belief 
that he was acutely ill, the Board finds that an attempt for him 
to initially receive care at the VAMC in Memphis would not have 
been considered reasonable by a prudent layperson. 38 C.F.R. § 
17.1002(c).

It is clear from the record that the Veteran was enrolled in the 
VA healthcare system as his claims file shows a history of VA 
treatment within 24 months prior to November 30, 2004.  There is 
no record of any other insurance.  Rather, the Veteran is shown 
as being service connected for residuals, compression fracture L1 
vertebrae, musculoskeletal headaches with vascular component and 
episodic disequilibrium, degenerative disc disease of the 
thoracic spine, and pain disorder associated with compression 
fracture, L1 vertebrae for a combined evaluation of 80 percent 
from February 2003.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability due to 
a service-connected disability (TDIU) was granted from February 
2003.  There is nothing in the record to show that he had any 
other coverage besides VA coverage to absorb these expenses.  
Furthermore, it is clear from the claim submitted that the 
Veteran is financially liable for the Hardin County General 
Hospital treatment received.  Finally, as mentioned above, the 
Veteran is not eligible for reimbursement under 38 U.S.C.A. § 
1728.  See 38 C.F.R. § 17.1000(e)-(i).

In summary, given the above, it cannot be said that the 
preponderance of the evidence is against a finding that the 
Veteran's care at Hardin County General Hospital was emergent and 
that VA or other federal facilities were not feasibly available.  
All other conditions being met, payment or reimbursement for the 
costs of treatment from Hardin County General Hospital on 
November 30, 2004, is warranted.


ORDER

Entitlement to reimbursement or payment by VA of the cost of 
unauthorized private medical treatment received by the Veteran on 
November 30, 2004, at the Hardin County General Hospital in 
Savannah, Tennessee is granted.


____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


